Name: 2008/414/EC: Commission Decision of 26Ã May 2008 on a financial contribution from the Community towards measures to combat foot-and-mouth disease in Cyprus in 2007 (notified under document number C(2008) 1974)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  EU finance
 Date Published: 2008-06-05

 5.6.2008 EN Official Journal of the European Union L 146/16 COMMISSION DECISION of 26 May 2008 on a financial contribution from the Community towards measures to combat foot-and-mouth disease in Cyprus in 2007 (notified under document number C(2008) 1974) (Only the Greek text is authentic) (2008/414/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) and 11(4) thereof, Whereas: (1) Outbreaks of foot-and-mouth disease occurred in Cyprus in 2007. The emergence of that disease represents a serious risk to the Communitys livestock population. (2) In order to prevent the spread of the disease and to help eradicate it as quickly as possible, the Community should contribute financially towards the eligible expenditure incurred by the Member State under the measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Payment of Community financial support towards measures to combat foot-and-mouth disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2). (4) On 7 January 2008, Cyprus submitted a final rough estimate of the costs incurred in taking measures to eradicate the disease. (5) The Cypriot authorities have fully complied with their technical and administrative obligations as set out in Article 11(2) of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (6) The payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and the authorities provide all necessary information within the set deadlines. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community 1. A financial contribution from the Community may be granted to Cyprus towards the costs incurred by that Member State in taking the measures referred to in Article 11(4)(a)(i) to (iv) and (b) of Decision 90/424/EEC to combat foot-and-mouth disease in 2007. 2. The financial contribution from the Community shall be 60 % of the expenditure eligible for Community funding as referred to in paragraph 1. It shall be paid under the conditions provided for in Regulation (EC) No 349/2005. Article 2 Payment arrangements A first tranche of EUR 185 000 shall be paid as part of the Community financial contribution provided for in Article 1. Article 3 Addressee This Decision is addressed to the Republic of Cyprus. Done at Brussels, 26 May 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 55, 1.3.2005, p. 12.